On Return to Remand

McMILLAN, Judge.
This cause was remanded to the trial court on May 6,1994, 662 So.2d 1201, with instructions that it conduct an evidentiary hearing on the disposition of the original indictments of two of the appellants, Carvine Langham and John Forister, to address their argument that the action against them was barred be*1211cause it was not begun within three years of the commission of the offense.
In compliance with our instruction, an evi-dentiary hearing was held, at which the prosecutor testified that the original indictments, which were returned on August 28, 1992, were quashed on November 17, 1992, and that on the same day the appellants were reindicted. Therefore, because the appellants were reindicted on the same day that their original indictments were quashed, there was no period of time when an indictment was not pending against them. The prosecution on the aforementioned cases was not barred.
The judgment of the trial court is affirmed.
AFFIRMED.
All Judges concur.